EXHIBIT 10.22


NU SKIN ENTERPRISES, INC.
AMENDED AND RESTATED 2010 OMNIBUS INCENTIVE PLAN
PERFORMANCE STOCK OPTION AGREEMENT
This Performance Stock Option Agreement and Participant's grant details (the
"Grant Summary"), which can be accessed in Participant's My Grants on the Morgan
Stanley StockPlanConnect Website at www.stockplanconnect.com or the website of
any other stock plan administrator selected by the Company in the future,
(collectively, this "Agreement") set forth the terms and conditions of the
Performance Options granted to Participant under the Amended and Restated Nu
Skin Enterprises, Inc. 2010 Omnibus Incentive Plan (the "Plan").  In the event
of a conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan shall
prevail.  Unless otherwise defined herein, the capitalized terms in this
Agreement shall have the same defined meaning assigned to them in the Plan.
1.   Grant of Performance Options.
1.1 Grant of Performance Options.  Effective as of the date of grant specified
in the Grant Summary (the "Grant Date"), the Company grants to Participant
Performance Options to purchase up to [*]% of the number of Shares specified in
the Grant Summary (i.e. [*]% of the number of Performance Options that would
vest upon achievement of [Performance Vesting Provisions], as set forth in
Section 1.2)]. The Performance Options are Nonqualified Stock Options.
Performance Options granted under this Agreement may not be exercised at any
time until such Performance Options are vested, as provided in Section 1.2.
1.2 Vesting of Performance Options. The Performance Options shall vest and
become exercisable as follows, except as otherwise provided in this Agreement,
including pursuant to Sections 1.3 and 4:
[Performance Vesting Schedule]
1.3 Term of Performance Options.
(a) In the event Participant's Continuous Service (as defined below) is
terminated for any reason prior to the full vesting of the Performance Options,
the Performance Options granted hereunder shall terminate to the extent they are
not vested as of the termination of Participant's Continuous Service, as
determined in accordance with Section 9(f) below, and Participant shall not have
any right to exercise such unvested Performance Options.
(b) Subject to the provisions of the Plan and this Agreement, including Section
4 hereof, all Performance Options granted hereunder that are vested but
unexercised shall terminate on the earliest to occur of:
 
 

--------------------------------------------------------------------------------

 
(1) the date on which Participant's Continuous Service is terminated for Cause
(as defined in Section 1.6);
(2) [*] after the termination of Participant's Continuous Service for any reason
other than as a result of Participant's death or Disability (as defined below);
(3) 12 months after the termination of Participant's Continuous Service due to
Participant's death or Disability; or
(4) the seventh anniversary of the Grant Date.
(c) Notwithstanding the foregoing, any [Termination Provisions], as provided in
Section 1.2, shall immediately terminate.
Notwithstanding the foregoing, if the exercise of Performance Options is
prevented by the Company within the applicable time periods set forth in Section
1.3(b)(2) and (3) for any reason, the Performance Options shall not expire
before the date that is 30 days after the date that Participant is notified by
the Company that the Performance Options are again exercisable, but in any event
no later than the seventh anniversary of the Grant Date.
For purposes of this Agreement:
"Continuous Service" means that Participant's service with the Company or a
Subsidiary, whether as an Employee, Director, or Consultant, is not interrupted
or terminated.  Participant's Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which Participant
renders service to the Company or a Subsidiary as an Employee, Consultant, or
Director, or a change in the entity for which Participant renders such service,
provided that there is no interruption or termination of Participant's
Continuous Service.  For example, a change in status from an Employee of the
Company to a Consultant of a Subsidiary or a Director will not constitute an
interruption of Continuous Service.  Subject to the requirements of applicable
law, the Committee, in its sole discretion, shall determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by the Company or a Subsidiary, including sick leave, military leave or
any other personal leave.
"Disability" means Participant (a) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months or (b) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death, or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of
Participant's employer. Any question as to the existence of that Participant's
physical or mental impairment as to which Participant or Participant's
representative and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Participant and the
Company (or its Subsidiary, as applicable).  If Participant and the Company (or
its Subsidiary, as applicable) cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of Disability made in writing to the Company or a Subsidiary and Participant
shall be final and conclusive for all purposes of the Performance Options.
 
 
2

--------------------------------------------------------------------------------

 
1.4 Exercise of Performance Options. Exercisable Performance Options may be
exercised as provided on the Morgan Stanley StockPlanConnect Website at
www.stockplanconnect.com (or the website of any other stock plan administrator
selected by the Company in the future) or by written notice of such exercise, in
the form prescribed by the Committee, to the person designated by the Committee
at the corporate offices of the Company. The notice shall specify the number of
Performance Options that are being exercised. Full payment of the Option Price
as specified in the Grant Summary under "Grant Price" shall be made at the time
of exercise in a manner set forth in the Plan, or in such other manner as may be
approved by the Committee, consistent with the terms of the Plan, as it may be
amended from time to time.
1.5 Stockholder Rights.  Unless and until Shares are issued by the Company upon
exercise of the Performance Options, Participant shall have none of the rights
or privileges of a shareholder of the Company (including voting, dividend and
liquidation rights) with respect to the Shares covered by the Performance
Options.
1.6 Change in Control. Notwithstanding any provision in this Agreement to the
contrary, if, within six months prior to and in connection with a Change in
Control or within two years following such Change in Control, Participant's
employment is terminated (i) by the Company and its Subsidiaries without Cause,
or (ii) by Participant for Good Reason, the vesting of outstanding Performance
Options governed by this Agreement shall be accelerated such that the number of
Performance Options specified in the Grant Summary (i.e. the number of
Performance Options that would vest upon achievement of [Performance Vesting
Provisions], as set forth in Section 1.2) shall be deemed to be vested in full
immediately prior to the termination of Participant's employment.
For purposes of this Agreement:
"Cause" shall mean that Participant has engaged in any one of the following:
(a) a material breach by Participant of the Company's Key Employee Covenants or
any employment agreement, which breach is not cured within any applicable cure
period set forth the Company's Key Employee Covenants or employment agreement;
(b) any willful violation by Participant of any material law or regulation
applicable to the business of the Company or any of its Subsidiaries;
 
 
3

--------------------------------------------------------------------------------

 
(c) Participant's conviction of, or a plea of guilty or nolo contendere to, a
felony or any willful perpetration of common law fraud; or
(d) any other willful misconduct by Participant that is materially injurious to
the financial condition or business reputation of, or is otherwise materially
injurious to, the Company or any of its Subsidiaries.
For purposes of the foregoing, in determining whether a "material breach" has
occurred, or whether there has been a willful violation of a "material" law or
regulation, the standard shall be a breach or violation that is, or will
reasonably likely be, materially injurious to the financial condition or
business reputation of, or is, or will reasonably likely be, otherwise
materially injurious to, the Company or any of its Subsidiaries.
"Good Reason" shall mean the occurrence any of the following events that result
in a material negative change to Participant:
(a) without Participant's consent, a material reduction in the scope of
Participant's duties and responsibilities or the level of management to which
Participant reports;
(b) without Participant's consent, a reduction in base salary (other than an
across-the-board reduction of not more than 10% applicable to all similarly
situated employees);
(c) without Participant's consent, a material reduction in Participant's
benefits in the aggregate (in terms of benefit levels) from those provided to
Participant under any employee benefit plan, program and practice in which
Participant participates;
(d) without Participant's consent, a relocation of Participant's principal place
of employment of more than 50 miles from Participant's primary residence;
(e) the failure of the Company to have a successor entity specifically assume
this Agreement or any employment agreement within 10 business days after a
Change in Control; or
(f) a material breach by the Company a successor entity of this Agreement or any
employment agreement.
Notwithstanding the foregoing, Good Reason shall only be found to exist if
Participant, not later than 90 days after the initial occurrence of an event
deemed to give rise to a right to terminate for Good Reason, has provided 30
days written notice to the Company prior to Participant's resignation indicating
and describing the event resulting in such Good Reason, and the Company does not
cure such event (other than the event in clause vi), which shall not be subject
to cure) within 90 days following the receipt of such notice from Participant.
 
 
4

--------------------------------------------------------------------------------

2. Securities Law Compliance.  Participant represents that Participant has
received and carefully read a copy of the Prospectus for the Plan, together with
the Company's most recent Annual Report to Stockholders.  Participant hereby
acknowledges that Participant is aware of the risks associated with the Shares
and that there can be no assurance the price of the Shares will not decrease in
the future.  Participant hereby acknowledges no representations or statements
have been made to Participant concerning the value or potential value of the
Shares.  Participant acknowledges that Participant has relied only on
information contained in the Prospectus and has received no representations,
written or oral, from the Company or its employees, attorneys or agents, other
than those contained in the Prospectus or this Agreement.  Participant
acknowledges that the Company has made no representations or recommendations,
and is not providing any tax, legal or financial advice, regarding Participant's
participation in the Plan, or Participant's acquisition or sale of the
underlying Shares.  Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.
3. Transfer Restrictions.  Participant shall not transfer, assign, sell,
encumber, pledge, grant a security interest in or otherwise dispose of the
Performance Options subject to this Agreement in any manner other than by the
laws of descent or distribution, and shall be exercised, during the lifetime of
Participant, only by Participant.  Any such transfer, assignment, sale,
encumbrance, pledge, security interest or disposition shall be void and shall
result in the automatic termination of the Performance Options and this
Agreement.
4. Forfeiture. If, at any time during Participant's Continuous Service or at any
time during the 12-month period following termination of Participant's
Continuous Service, Participant engages in conduct that constitutes Cause (as
defined above), then at the election of the Committee, (a) this Agreement and
all Performance Options granted hereunder shall terminate, and (b) Participant
shall return to the Company for cancellation all Shares held by Participant plus
pay the Company the amount of any proceeds received from the sale of any Shares
to the extent such Shares were issued pursuant to Performance Options granted
under this Agreement that were exercised (i) during the 12-month period
immediately preceding the Cause, or (ii) on the date of or at any time after
such Cause.
If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company with any financial reporting requirement
under the securities laws, the Committee may terminate any Performance Options
granted hereunder or require Participant to reimburse the Company the amount of
any payment or benefit received with respect to any Performance Options granted
hereunder to the extent the Performance Options would not have been earned or
accrued after giving effect to the accounting restatement.
5. Governing Plan Document.  This Agreement incorporates by reference all of the
terms and conditions of the Plan, as presently existing and as hereafter
amended.  Participant expressly acknowledges and agrees that the terms and
provisions of this Agreement are subject in all respects to the provisions of
the Plan.  Participant also expressly:
 
 
5

--------------------------------------------------------------------------------

(a)
Acknowledges receipt of the Plan and represents that Participant is familiar
with the provisions of the Plan, and that Participant enters into this Agreement
subject to all of the provisions of the Plan;
 

(b)
Recognizes that the Committee has been granted complete authority to administer
the Plan in its sole discretion, and agrees to accept all decisions related to
the Plan and all interpretations of the Plan made by the Committee as final and
conclusive upon Participant and upon all persons at any time claiming any
interest through Participant in the Performance Options or the Shares subject to
this Agreement; and
 

(c)
Acknowledges and understands that the establishment of the Plan and the
existence of this Agreement are not sufficient, in and of themselves, to exempt
Participant from the requirements of Section 16(b) of the Exchange Act and any
rules or regulations promulgated thereunder, and that Participant (to the extent
Section 16(b) applies to Participant) shall not be exempt from such requirements
pursuant to Rule 16b-3 unless and until Participant shall comply with all
applicable requirements of Rule 16b-3, including without limitation, the
possible requirement that Participant must not sell or otherwise dispose of any
Shares acquired pursuant to Performance Options unless and until a period of at
least six months shall have elapsed between the date upon which such Performance
Options were granted to Participant and the date upon which Participant desires
to sell or otherwise dispose of such Shares.
 

6. Representations and Warranties.  As a condition to the receipt of any Shares
upon exercise of the Performance Options, the Company may require Participant to
make any representations and warranties to the Company that legal counsel to the
Company may determine to be required or advisable under any applicable law or
regulation, including without limitation, representations and warranties that
the Shares are being acquired only for investment and without any present
intention or view to sell or distribute any such Shares.
7. Compliance With Law and Regulations.  Notwithstanding any other provision of
the Plan or this Agreement, unless there is an available exemption from any
registration, qualification or other legal requirement applicable to the Shares,
the Company shall not be required to deliver any Shares issuable upon exercise
of the Performance Options prior to the completion of any registration or
qualification of the Shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission ("SEC") or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable.  Participant understands that the Company is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares.  Further,
Participant agrees that the Company shall have unilateral authority to amend the
Plan and this Agreement without Participant's consent to the extent necessary to
comply with securities or other laws applicable to issuance of Shares.
 
 
6

--------------------------------------------------------------------------------

 
8. Responsibility for Taxes.  Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant's employer (the
"Employer"), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to Participant's participation in the Plan and legally applicable to
Participant or deemed by the Company or the Employer in its discretion to be an
appropriate charge to Participant even if legally applicable to the Company or
the Employer ("Tax-Related Items"), is and remains Participant's responsibility
and may exceed the amount actually withheld by the Company or the Employer. 
Participant further acknowledges that the Company and the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Performance Options, including, but not
limited to, the grant, vesting or exercise of the Performance Options, the
subsequent sale of any Shares acquired at exercise and the receipt of any
dividends; and (b) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the Performance Options to reduce or
eliminate Participant's liability for Tax-Related Items or achieve any
particular tax result.  Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction, Participant acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.
In this regard, Participant authorizes the Company and/or the Employer, or the
respective agents of the Company and/or the Employer, at the Company's
discretion, to satisfy withholding obligations with respect to all Tax-Related
Items by one or a combination of the following:
(a)
withholding from proceeds of the sale of Shares acquired upon exercise of the
Performance Options either through a voluntary sale or through a mandatory sale
arranged by the Company (on Participant's behalf pursuant to this
authorization);
 

(b)
withholding from Participant's wages or other cash compensation paid to
Participant by the Company and/or the Employer; or
 

(c)
withholding in Shares to be issued upon exercise of the Performance Options.

 
Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding rates or other applicable withholding rates, including
maximum applicable rates, in which case Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Share
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, Participant is deemed to have been issued the full
number of Shares subject to the vested Performance Options, notwithstanding that
a number of the Shares are held back solely for the purpose of paying the
Tax-Related Items.
Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant's participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares if
Participant fails to comply with Participant's obligations in connection with
the Tax-Related Items.
 
 
7

--------------------------------------------------------------------------------

9. Nature of Grant.  In accepting the Performance Options, Participant
acknowledges, understands and agrees that:
(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;
 

(b)
the grant of Performance Options is voluntary and occasional and does not create
any contractual or other right to receive future grants of Performance Options,
or benefits in lieu of Performance Options even if Performance Options have been
granted in the past;
 

(c)
nothing in this Agreement or in the Plan shall confer upon Participant any right
to continue in the employment or service of the Employer, the Company or any
Subsidiary or be interpreted as forming an employment or services contract with
the Employer, the Company or any Subsidiary and shall not interfere with or
restrict any way the ability of the Employer, the Company or any Subsidiary, as
applicable, to terminate Participant's employment or service relationship, if
any;
 

(d)
all decisions with respect to future grants of Performance Options or other
grants, if any, will be at the sole discretion of the Company;
 

(e)
Participant's participation in the Plan is voluntary; and
 

(f)
in the event of the termination of Participant's Continuous Service (as defined
above) (for any reason whatsoever, whether or not later to be found invalid or
in breach of employment laws in the jurisdiction where Participant is employed
or the terms of Participant's employment agreement, if any), unless otherwise
determined by the Company, Participant's right to vest in the Performance
Options under the Plan, if any, will terminate as of the date Participant is no
longer actively rendering services and will not be extended by any notice period
(e.g., Participant's period of service would not include any contractual notice
period or any period of "garden leave" or similar period mandated under
employment laws in the jurisdiction where Participant is employed or the terms
of Participant's employment agreement, if any); similarly, any right to exercise
Performance Options after termination of Participant's Continuous Service will
be measured from the date Participant is no longer actively rendering services
and will not be extended by any notice period; the Committee shall have the
exclusive discretion to determine when Participant is no longer providing
Continuous Service for purposes of this Agreement, including whether Participant
may still be considered to be providing active service while on a leave of
absence.
 

(g)
 [Reserved].

 
10.    [Reserved].
 
 
8

--------------------------------------------------------------------------------

11.   Miscellaneous Provisions.
11.1 Notices.  Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the sender's local mail, registered or certified, postage prepaid and properly
addressed to the party entitled to such notice at the latest address on file or
at such other address as such party may designate by ten days advance written
notice under this Section to all other parties to this Agreement.
11.2 Waiver.  The failure of the Company in any instance to exercise any rights
under this Agreement, including the forfeiture rights under Section 4, shall not
constitute a waiver of any other rights that may subsequently arise under the
provisions of this Agreement or any other agreement between the Company and
Participant.  Participant acknowledges that no waiver by the Company of any
breach of any provision of this Agreement shall operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
Participant or any other Participant, whether of like or different nature.
11.3 Imposition of Other Requirements & Participant Undertaking.  The Company
reserves the right to impose other requirements on Participant's participation
in the Plan, on the Performance Options and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons.  Participant hereby agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable in order to carry out the foregoing or one or more of the
obligations or restrictions imposed on either Participant or the Shares pursuant
to the provisions of this Agreement.
11.4 Entire Contract.  This Agreement and the Plan constitute the entire
understanding and agreement of the parties with respect to the subject matter
contained herein.  This Agreement is made pursuant to, and incorporates by
reference, the provisions of the Plan and shall in all respects be construed in
conformity with the terms of the Plan.
11.5 [Reserved].
11.6 Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
11.7 Successors and Assigns.  The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Company and its successors and assigns
and upon Participant, Participant's permitted assigns and the legal
representatives, heirs and legatees of Participant's estate, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join herein and be bound by the terms hereof.  Participant may not
assign this Agreement other than by the laws of decent and distribution.
 
 
9

--------------------------------------------------------------------------------

11.8 Severability.  In the event that any provision in this Agreement will be
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.
11.9 Governing Law and Choice of Venue.  The Performance Options and the
provisions of this Agreement shall be governed by, and subject to, the laws of
the State of Utah, United States, without regard to the conflict of law
provisions, as provided in the Plan. For purposes of litigating any dispute that
arises under this Agreement or this grant of Performance Options, the parties
hereby submit to and consent to the jurisdiction of the State of Utah, agree
that such litigation shall be conducted in the courts of Utah County, Utah, or
the federal courts of the United States for the District of Utah, where this
grant is made and/or to be performed.
11.10     [Reserved].
11.11     [Reserved].
11.12     [Reserved].
By electronically accepting this Agreement and participating in the Plan,
Participant agrees to be bound by the terms and conditions in the Plan and this
Agreement.  Within six months of the Grant Date, if Participant has not
electronically accepted this Agreement on Morgan Stanley's website, or the
website of any other stock plan service provider appointed by the Company, and
has not otherwise rejected the grant, then this grant shall automatically be
deemed accepted, and Participant shall be bound by the terms and conditions in
the Plan and this Agreement.

10